In the interest of justice and in the exercise of discretion the judgment is modified by striking out all provisions making the injunction permanent, and as so modified is affirmed, without costs. The court disapproves of conclusions of law numbered first, second, third, sixth, ninth and tenth, as unnecessary to its decision and strikes out the word “ permanently ” in the eighth conclusion. This disapproval is without prejudice to either party should conditions so materially change as to show that the constructions complained of are actual obstructions to public travel upon the street. The court modifies the fortieth finding of fact to read as follows: That the constructions referred to in the notice served by the said town superintendent of highways on August 8, 1931, are an encroachment but do not now constitute an obstruction which interferes with the ordinary uses of the street. Opinion by Van Kirk, P. J. (not to be published, not being of general interest). All concur. McNamee, J., not voting.